Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
Reference Cite No. 5 on the Information Disclosure Statement, filed 01/27/2020 has been lined through because the Publication Number 20060011659 does not have an associated Publication Date of 2006-06-01 and name of Zhou et al. 
The examiner has provided a citation of the Publication Number 20060011659 with the correct associated Publication Date of 2006-01-19 and name of Greiner-Perth et al.
It appears the Publication Number 20060011659 may have been a typographical error for the Publication Number 20060116596 that has an associated Publication Date of 2006-06-01 and name of Zhou et al. The examiner has likewise provided a citation of the Publication Number 20060116596.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,582874  in view of Sambelashvili et al (US 20090234411). 
Claims 1-3 and 11-13 of the present application are directed to first and second sensing channels including right and left ventricles and determining global characteristics from the channels. 
Claims 1-22 of U.S. Patent No. 10,582874 are directed to collecting an EGM signal within an event of interest and along a sensing vector through a region of interest in a heart.

Based on the teaching of Sambelashvili et al, one of ordinary skill in the art would have found it obvious to modify the claims of U.S. Patent No. 10,582874 to determine global characteristics from the channels using first and second sensing channels including right and left ventricles. Electrodes on leads in the right and left ventricles create an obvious sensing location through a region of interest in a heart and mimic a cardiac sensing vector for EGM signals.
Allowable Subject Matter
Claims 4-10 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-3, 11-13 are rejected, and claims 4-10, 14-20 are objected to, but all claims would be allowable subject to filing an acceptable Terminal Disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
7/13/2021